Third District Court of Appeal
                                State of Florida

                             Opinion filed June 6, 2018.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-2667
                          Lower Tribunal No. 15-11186
                              ________________


                             U.S. Bank, N.A., etc.,
                                     Appellant,

                                         vs.

                            Western Homes, LLC,
                                     Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Samantha Ruiz-
Cohen, Judge.

      Quarles & Brady LLP, and Benjamin B. Brown, and Joseph T. Kohn
(Naples), for appellant.

      Wesoloski Carlson, P.A., and Erik Wesoloski, for appellee.


Before ROTHENBERG, C.J., and LUCK, and LINDSEY, JJ.

      PER CURIAM.

      In this foreclosure case, U.S. Bank, N.A., Successor Trustee to Bank of

America, N.A., Successor in Interest to Lasalle Bank N.A., as Trustee, on behalf of
the Holders of the WAMU Mortgage Pass-Through Certificates, Series 2007-OA2

(“U.S. Bank”), appeals the September 28, 2015 final summary judgment entered in

favor of Western Homes, LLC, et al. (“Western Homes”) and the November 3,

2015 order denying U.S. Bank’s motion for rehearing.

      The transcripts of the summary judgment hearing demonstrate that the trial

court, in agreement with the arguments raised in Western Homes’ motion for

summary judgment, found that U.S. Bank’s foreclosure action was barred by the

statute of limitations based on this Court’s then-current panel decision in Deutsche

Bank Trust Co. Americas v. Beauvais, 40 Fla. L. Weekly D1 (Fla. 3d DCA Dec.

17, 2014), opinion withdrawn and superseded on reh'g en banc, 188 So. 3d 938

(Fla. 3d DCA 2016).

      However, while U.S. Bank’s appeal was pending, this Court withdrew the

Beauvais panel opinion and substituted an en banc opinion in its place. See

Beauvais, 188 So. 3d at 955 (Fla. 3d DCA 2016), review denied sub nom. Aqua

Master Ass'n, Inc. v. Deutsche Bank Nat'l Tr. Co. Ams., 2018 WL 1136530, at *1

(Fla. Mar. 2, 2018). As in Wilmington Trust, N.A. v. Alvarez, 43 Fla. L. Weekly

D590 (Fla. 3d DCA Mar. 14, 2018), we reverse the final summary judgment and

remand this cause to the trial court for further consideration in light of our

Beauvais en banc opinion.

      REVERSED AND REMANDED.



                                         2